 CLAYTON & LAMBERT PMIANUFACTURINC COMPANY209Clayton & Lambert Manufacturing CompanyandUnited Steel-workers of America,AFL-CIO, Petitioner.Case No. 9-RC-3941.July 20, 1960DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Mark Fox, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Intervenor asserts that its current 2-year contract with theEmployer, effective until March 30, 1961, is a bar to the petition whichwas filed on February 1, 1960. The Petitioner asserts that its petitionis timely and that the contract is not a bar as it was executed at a timewhen the Intervenor was not in compliance with former Section 9(f),(g), and (h) of the Act. The Petitioner also contends that the con-tract is not a bar because a schism has occurred in the Intervenor.TheEmployer, while not asserting that the contract is a bar, stated at thehearing that it and the Intervenor have observed the terms of the con-tract since the effective date, and that the Employer currently recog-nizes the Intervenor as the bargaining representative of its employees.On September 17, 1957, the Intervenor was certified by the Boardas representative of the production and maintenance employees at theEmployer's Buckner, Kentucky, plant, which is the plant involvedherein.On February 28, 1958, the Intervenor allowed its compliancewith former Section 9(f), (g), and (h) of the Act to lapse and there-after remained out of compliance.On February 28, 1959, the Inter-venor and the Employer executed a contract, containing a union-security clause, effective until March 30, 1961, covering the Employer'semployees in the certified unit, which are the same employees nowsought to be represented by the Petitioner.The Petitioner contendsthat, in accord with the rule in theKeystonecase,' the contract is nota bar to it present determination of representatives, as the Intervenor1Oldham County Local Union No 1, herein called the Intervenor, intervened on thebasis of a contract interestKeystoneCoat, Ap>on f Towel Supply Company, et al,121 NLRB 880, 880.128 NLRB No. 16. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad not at the time the contract was made or during the preceding 12months received from the Board a notice of compliance with Section9(f), (g), and (h), as required by clause (i) of Section 8(a) (3) of theAct before its recent amendment.When the Board issued its decision inKeystone,Section 9(f), (g),and (h) of the Act, now repealed, was then in effect. The Board,in reevaluating its contract-bar rules, therein stated :Finally, the Board has decided to modify its existing rules re-lating to the effect of a contracting union's compliance or non-compliance with Section 9(f), (g) and (h) of the Act upon con-tracts containing union-security provisions which are otherwisevalid for bar purposes.The new rules provide that a contractcontaining an otherwise valid union-security clausedoes not baran election if :2.The local union or its affiliated parent arenotin compliancewith the filing requirements of the Act.... [Emphasis supplied.]However, thereafter, Congress, in Section 201(d) and (e) of theLabor-Management Reporting and Disclosure Act of 1959, repealedSection 9(f), (g), and (h) and amended clause (i) of Section 8(a) (3)to strike therefrom the compliance requirement referred to above.These changes in the law became effective on September 14, 1959.Asa result of these changes, any union-security contract, otherwise valid,entered intoafterthe effective date of the amendments clearly nolonger depends on compliance of the contracting union for its validity.Although the contract here was executed before the effective date ofthe amendments, no useful purpose will be served by holding thatnoncompliance before the amendments renders ineffective for barpurposes a contract which would otherwise be a bar to a petition filedafter the repeal of the compliance requirements.3There remains for consideration the Petitioner's contention thata schism exists in the Intervenor.We find no merit in this contention.At the hearing, the Petitioner introduced testimony to show that, onJanuary 18, 1960, a duly constituted meeting of the Intervenor washeld for the purpose of disaffiliating from the Intervenor and affili-ating with the Petitioner.Although such disaffiliation action wastaken, thereafter new officers were appointed to offices in the Inter-venor, meetings of the Intervenor have been held, and the Intervenorhas continued to administer the terms of the existing contract.More-over, the record does not show that there exists in the Intervenor'sinternational union a basic intraunion conflict over policy resulting3We are not in this case passing on any possible effect in unfair labor proceedings ofnoncompliance by the contracting Union at the time the contract is executed. YOSEPH BAG COMPANY211in a disruption of existing intraunion relationships.`Under the cir-cumstances, we find that a schism does not exist.On the basis of the foregoing, we find that the petition is prema-turely filed and that the contract between the Intervenor and theEmployer is a bar to the petition.'Accordingly, we shall dismiss thepetition.[The Board dismissed the petition.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.'Hershey Chocolate Corporation,121 NLRB 901,906-9095Deluxe Metal Furn,ture Company,121 NLRB 995, 999.Morris and David Yoseph,d/b/a M. Yoseph Bag CompanyandDistrict 65, Retail,Wholesale and Department Store Union,AFL-CIO.Case No. 4-CA-1593. July 21, 1960DECISION AND ORDEROn May 2, 1958, Trial Examiner Henry S. Salon issued his Inter-mediate Report in the above-entitled proceeding finding that the Re-spondent had not engaged in certain unfair labor practices allegedin the complaint and that incidents adduced in support of certainallegations were too isolated to warrant a remedial order, and recom-mending that the complaint be dismissed in its entirety as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the Charging Party and the General Counsel filed exceptions to theIntermediate Report and supporting briefs.On June 16, 1959, theBoard issued its Order remanding this proceeding to the RegionalDirector.The parties waived their rights to a further hearing andSupplemental Intermediate Report and entered into a stipulationof fact.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was commited.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, the stipulation of facts,and the entire record in this case and finds merit in the exceptions tothe Intermediate Report for the reasons discussed below.Accord-ingly, the Board adopts only those findings, conclusions, and recom-mendations of the Trial Examiner which are consistent with theDecision herein.The record facts, some of which were not alluded to by the TrialExaminer in his Intermediate Report, are as follows:The Respond-ent, a New Jersey partnership, was engaged in purchasing feed bags128 NLRB No. 21.